DUFOUR, J.
In this rule to compel him to take title, the de*230fendant admits the adjudication to him, and avers that the title is not good.
May 16, 1904.
The objections are that in 1888, Lee bought from H. & B. Beer who had purchased at tax sale, said to be void for certain causes, among which we do not find dual assessment or previous payment of taxes for which the property was sold.-
Possession not being denied, the title is barred from attack by the jurisprudence under Art. 233 Const. 1898.
The title is further secured by the prescription of ten years under a deed translative of property.
The judgment making the rule absolute is correct.
Judgment affirmed.